Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 20-1604V
UNPUBLISHED
CHERI BREWSTER, Chief Special Master Corcoran
Petitioner,
V. Filed: July 7, 2022
SECRETARY OF HEALTH AND Special Processing Unit (SPU); Joint
HUMAN SERVICES, Stipulation on Damages; Influenza
(Flu); Shoulder Injury Related to
Respondent. Vaccine Administration (SIRVA).

 

 

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.
DECISION ON JOINT STIPULATION’

On November 17, 2020, Cheri Brewster filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seg.* (the
“Vaccine Act’). On October 21, 2019, Petitioner received an influenza (“flu”) vaccine,
which vaccine is listed on the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).
Petitioner alleges that the flu vaccine caused her to develop a left shoulder injury related
to vaccine administration (“SIRVA’).

Respondent denies that Petitioner's alleged SIRVA and residual effects, or any
other injury, were caused by her flu vaccine.

 

' Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on July 7, 2022, the parties filed the attached joint stipulation, stating
that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $20,000.00 in the form of a check payable to Petitioner.
Stipulation at { 8. This amount represents compensation for all items of damages that
would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT IS SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

OFFICE OF SPECIAL MASTERS
)
CHERI BREWSTER, )
)
Petitioner, )
) No. 20-1604V (ECF)
V. ) Chief Special Master Corcoran
) .
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)

 

2

The parties hereby stipulate to the following matters:

1. Cheri Brewster, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 et seq. (the “Vaccine
Program’’). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the seasonal influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a flu vaccine on October 21, 2019.

3. The vaccination was administered within the United States.

4, Petitioner alleges that the flu vaccine caused her to develop a left shoulder injury
related to vaccine administration (“SIRVA”).

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her alleged condition.

6. Respondent denies that petitioner’s alleged SIRVA and residual effects, or any other
injury, were caused by her flu vaccine.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
2

CN (2 4+
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $20,000.00 the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under 42
U.S.C. §300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C.

§ 300aa- 15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for petitioner’s benefit as contemplated by a strict
construction of 42 U.S.C. §§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on October 21, 2019, as
alleged by petitioner in a petition for vaccine compensation filed on or about November 17,
2020, in the United States Court of Federal Claims as petition No. 20-1604V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Service that the flu vaccine caused petitioner’s alleged SIRVA
or any other injury or her current disabilities, or that petitioner suffered an injury contained in
the Vaccine Injury Table.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

CHERI BREWSTER

ATTORNEY OF RECORD
FOR PETITIONER:

OM Pn

AMY A. SENERTH

Attorney for Petitioner
MULLER BRAZIL, LLP

715 Twining Road

Suite 208

Dresher, PA 19025

Tel.: (215) 885-1655

Email; amy@mullerbrazil.com

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH

AND HUMAN SERVICES:
Digitally signed by
George R. George R. Grimes -S14
; Date: 2022.06.28
Grimes -S14 45.54:12-0400

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated:

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

dt MN Pee tn
HEATHER L. PEARLMAN
Deputy Director
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

 

ANDREW J. HENN
Trial Afforney
Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

Tel.: (202) 616-4405

Email: andrew.j.henning@usdoj.gov